DETAILED ACTION

Claims 1-15 are presented for examination

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chou (US Patent 10551884).
As per claim 1, Chou a casing [11, fig. 3], the casing comprising four side plates [157, 158, fig. 1, two sides by sides top and bottom] and an installation space [171, fig. 3] defined by the four side plates, the four side plates opposite to each other in pairs [col. 3 lines 45-55, as shown in figure 1 and figure 3, the case includes 4 side plates 157 and 158 where 157’s are left and right and 158’s are top and bottom and space between the plates that form the case].
a Separation member [174, fig. 3 connected opposite to each other], connected to two of the four side plates opposite to each other, the separation member dividing the installation space into a first sub-space and a second sub-space [separation 174 and 173 divide the separation plates fig. 3], the separation member comprising two first baffles [184, fig. 3, block pieces] located in the first sub-space [18, fig. 2 rack space] and two second baffles [18, fig. 2 rack space support] located in the second sub-space, the two first baffles arranged at an interval and defining a first installation region for accommodating the redundant power module [fig. 3, as shown in figure 3, the plates 173-174 are arranged where power supply modules can be inserted to] , the two second baffles arranged at an interval and defining a second installation region for accommodating the redundant power module [col. Lines 53-67, col. 5 lines 1-35, as shown in figure 2-3, the sites plates are connected to each other to form the case where rack mount module are connected and divided in a form where power modules can be inserted into].
two front plates [156, fig. 3 left & right], disposed at an opening [opening space fig. 3] on one end of the installation space [space power module can be inserted fig. 3] and respectively covering parts of the opening [156 cover part of the space fig. 3], a part of the opening not covered by the two front plates forming a placement opening [insertion opening for power module, fig. 3], the placement opening serving as an entrance of the first installation region [install space 171, fig. 3] and the second installation region [install space 171, fig. 3] [col. 3 lines 1-67, col. 4 lines 1-67, col. 5 lines 1-67, as shown in figure 3, the opening enables power supply module to be inserted to the case].
a back plate [14, fig. 2], disposed on one end of the installation space that is not provided with the two front plates [col. 5 lines 50-67, col. 6 line 1-15, pack plate 14 is part of the case, where it provides connections for the power supply modules, but not part the side plates as shown in figure 2].

As per claim 2, Chou teaches each of the two front plates integrally formed with one adjacent plate of the four side plates [fig. 2 plates 156 shows adjacent to each other].

As per claim 3, Chou teaches the four side plates are divided into two vertical side plates and two horizontal side plates, and each of the two vertical side plates are integrally formed with one adjacent plate of the two horizontal side plates [as shown in figure 2, 2 verticals plates 157 and two horizontals 158 where they are adjacent to each other to form the case].

As per claim 4, Chou teaches a width and a height of the casing are in a PS2 specification, and widths of the first installation region and the second installation region are in a CRPS specification [col. 3 lines 1-25, width and height specification of 150mm and 86mm respectively].

As per claim 5, Chou teaches the two first baffles are formed by two first plate members assembled on the separation member [as shown in figure 3, 137, 174, and 185 are formed to separate space for the power module].

As per claim 6, Chou teaches one of the two first plate members comprises at least one first positioning hole for disposing a positioning elastic piece of the redundant power module [col. 3 lines 1-40, case installation holes 160 which are distributed on the first panel 156 instead of being disposed at one single position on the first panel 156]
As per claim 7, Chou teaches the two first baffles are integrally formed by the separation member [as shown in figure block spaces 184 are used for space separation for the power module insertion or installation].

As per claim 8, Chou teaches the separation member comprises a connecting plate located in the second sub-space, and the connecting plate is aligned with one of the two second baffles and comprises a second positioning hole for disposing the positioning elastic piece [as shown in figure 3 connection support 185 which is located next to 184 to enable support connection of power module].

As per claims 9-15, they do not teach or further define over the limitations recited in the rejected claims above. Therefore, claims 9-15 are also anticipated by Chou for the same reasons set forth in the rejected claims above.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chuang (US 20170139451) teaches casing and redundant power supply thereof.
Server (US 20160205803) teaches server.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VOLVICK DEROSE whose telephone number is (571)272-6260.  The examiner can normally be reached on Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VOLVICK DEROSE/Primary Examiner, Art Unit 2187